Citation Nr: 1728509	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO. 12-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a sebaceous cyst on the left arm.

2. Entitlement to service connection for a disability manifested by muscle aches, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.O.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to February 1992 in the United States Army. During this period of service, the Veteran was stationed in Southwest Asia from September 1990 to March 1991. The Veteran received a Combat Infantry Badge and other commendations for his service.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, among other things, denied service connection for a sebaceous cyst on the left arm and for a disability manifested by muscle aches. 

The Veteran testified at a hearing before a Veterans Law Judge in this matter in September 2012, claiming that his cyst and muscle aches, among other things, were the result of his service in the Persian Gulf War. A transcript of that hearing has been associated with the Veteran's claim file. However, the Veterans Law Judge who conducted the September 2012 hearing and signed the September 2016 remand is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a Veterans Law Judge who would decide the claim. However, he responded in May 2017 that he did not wish to testify at an additional hearing, and the Board will proceed with adjudication.

In July 2015 and again in September 2016, the Board remanded the issues for further development, to include affording the Veteran an appropriate VA examination. The development has now been completed, and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran's sebaceous cyst on the left arm is etiologically related to service.

2. Resolving all doubt in the Veteran's favor, an undiagnosed illness manifested by muscle aches is related to the Veteran's service in the Persian Gulf and has become manifest to a degree of at least 10 percent.


CONCLUSIONS OF LAW

1. The criteria for service connection for a sebaceous cyst on the left arm have been met. 38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a disability manifested by muscle aches have been met. 38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016). Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service. Service connection is presumed unless there is affirmative evidence to the contrary. See 38 C.F.R. § 3.317 (c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317 (a)(2). An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Further, lay persons are competent to report objective signs of illness. Gutierrez, 19 Vet. App. at 8-9. A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Sebaceous Cyst on the Left Arm

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with private and VA treatment providers, and reports of VA examinations conducted in October 2014, December 2015, and December 2016.

The Veteran's service treatment records are silent as to any cysts or other skin complaints specifically regarding the left arm, although he was treated for a sebaceous cyst of the neck during service, and is currently service connected for that disability.

Since service, the Veteran has sought treatment for a skin disorder consisting, in part, of a sebaceous cyst of the left arm. The Veteran's private physician submitted a statement in November 2005 indicating the Veteran has several conditions that have persisted since his service in the Gulf region, including multiple skin problems. Another of the Veteran's private physicians submitted a statement in November 2008, indicating the Veteran's growth on his left arm is directly related to his service in the Gulf War.  In a follow up statement dated October 2009, the same physician indicated that the Veteran reported having a surgical procedure done while he was in service where a large sebaceous cyst was removed and "his skin problems have also gotten worse since the time of war. The sebaceous cysts have returned and have been recurrent," noting skin disorders are another feature of Gulf War Syndrome. Lastly, the physician stated that he reviewed the Veteran's records, his evaluations, as well as the evaluations by various consultants, and the Veteran's VA file, and opined that the Veteran's dermatologic disorders are service related based on his knowledge of Gulf War Syndrome. 

In contrast, an October 2014 VA examiner opined that the Veteran's left arm cyst was not associated with exposure to environmental hazards in the Gulf region and was not due to an undiagnosed illness. The examiner did not offer any comments regarding whether the Veteran's left arm cyst could be proximately due to his neck cyst. A December 2015 VA examiner diagnosed the Veteran with "sebaceous cyst left arm" but opined that it is less likely than not that the left arm cyst is related to the Veteran's neck cyst, noting epidermal cysts are the most common occurring cysts and can occur anywhere on the body. A December 2016 VA examiner similarly opined that there is "insufficient medical evidence to substantiate the Veteran's contention" regarding his sebaceous cyst of the left arm, including both a relationship to service and to his service-connected neck cyst. However, none of the examiners addressed the positive evidence from the Veteran's private treating physicians, as discussed above.  

The Veteran testified at his Board hearing that all his problems started upon his return from Desert Storm; that he was sick when he came back; that he has a cyst on his arm like he had on his neck in service; and that he has never gotten a clear diagnosis for his skin complaints.  The Board finds that the Veteran is both competent to report objective signs and symptoms he has experienced both during and after service and credible in those reports.

In light of the above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. In particular, the Board looks to the statements from the Veteran's private treating physicians in November 2005, February 2008, November 2008, and October 2009, all of which indicate that the Veteran began having skin problems while in service that have continued to the present and that his current sebaceous cyst of the left arm is likely related to service. As such, and resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connection claim for a sebaceous cyst on the left arm is granted.

Muscle Aches

The Veteran's service treatment records reflect that he was seen on one occasion for muscle strain of the right calf, and on another occasion for "overuse of back muscle." Post-service treatment records confirm the Veteran's complaints of muscle aches. In addition, the Veteran's private physician submitted a statement in November 2005, indicating the Veteran has several conditions that have persisted since his service in the Gulf region, including chronic muscle aches. A second private treating physician submitted statements in February and November 2008, indicating the Veteran has chronic muscle aches that are directly related to his service in the Gulf War. In a follow up statement in October 2009, the physician indicated the Veteran has suffered from numerous problems and symptoms that the examiner opined are related to his Gulf War service. 

In contrast, a December 2015 VA examiner opined that it is less likely than not that the Veteran has any abnormal muscle pains or conditions, noting that the Veteran denied "abnormal muscle pain" and finding there to be no pathology, signs, or symptoms to support a diagnosis. A December 2016 VA examiner noted that the Veteran had been prescribed both oral and topical medication to treat his muscle aches since service but nonetheless opined that there was "no disability pattern" of muscle aches that he could attribute to the Veteran's service, including to his Southwest Asia service. However, none of the examiners addressed the positive evidence from the Veteran's private treating physicians, as discussed above.  

The Veteran testified at a BVA hearing that all his problems started upon his return from Desert Storm; that he was sick when he came back from over there; that he started experiencing fatigue and tiredness all the time; that he suffered from muscle pain; and that he has never gotten a clear diagnosis. The Board finds that the Veteran is both competent to report objective signs and symptoms he has experienced both during and after service and credible in those reports.

In the instant case, the evidence tends to establish that the Veteran currently suffers from muscle aches. Further, no underlying pathological basis for his complained-of muscle aches has been identified, although the Veteran's private physician indicated in November 2008 that he believed the Veteran's muscle aches are "directly related to him serving in the Gulf war." Thus, and resolving reasonable doubt in favor of the Veteran, the Board concludes that none of the Veteran's complained-of muscle aches can be attributed to any known clinical diagnosis. Accordingly, the Board is satisfied that the evidence supports a finding that the Veteran indeed has a qualifying disability for purposes of 38 C.F.R. § 3.317. In addition, there is objective evidence that the Veteran's muscle aches are chronic, that is, they have existed for more than six months, and have manifested to a degree of 10 percent. Further, there is no evidence of willful misconduct or evidence tending to show that a condition was not incurred during active service in Southwest Asia. See 38 C.F.R. § 3.317 (a) (4), (7).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that, when reasonable doubt is resolved in his favor, the Veteran is entitled to service connection for a disability manifested by muscle aches as due to an undiagnosed illness. In this regard, the Board notes that 38 C.F.R. § 3.317 contemplates service connection for symptoms reported by the Veteran where they are independently observed or verified. The Veteran has competently and credibly asserted that he experiences chronic muscle aches. The Veteran's private treatment providers have been unable to find any pathology to explain the Veteran's complaints, and they have at times noted objective evidence to support the complaints. Consequently, insofar as the Veteran has complained of muscle aches, the Board finds that the regulatory requirements for presumptive service connection for undiagnosed illness manifested by muscle aches have been met under 38 C.F.R. § 3.317. As such, service connection for a disability manifested by muscle aches is granted.


ORDER

Entitlement to service connection for a sebaceous cyst on the left arm is granted.

Entitlement to service connection for a disability manifested by muscle aches is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


